Citation Nr: 1337222	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A & A) or on housebound status.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to October 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a Board video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran seeks SMC based on the need for A & A or on account of being in housebound status as a result of his service-connected disabilities.  His service-connected disabilities are: (1) postoperative residuals of a left leg injury, with ankylosis of the left knee, paralysis of the peroneal nerve, foot drop, and 2 inch shortening (rated 60 percent); (2) residuals of a cervical spine fracture, with right arm and shoulder weakness (rated 40 percent); and (3) amputation of the distal phalanx, left middle finger (rated 0 percent).  The combined schedular rating for the service-connected disabilities is 80 percent, effective from August 18, 1977; a total disability rating based on individual unemployability has also been in effect from August 18, 1977.

The Veteran alleges his disabilities (and their impact) have worsened since he was last afforded a VA examination for A & A and housebound status (in February 2010).  Given the length of the intervening period (more than 3 1/2 years), and the allegation of worsening, a contemporaneous examination to assess the severity and impact (on functioning) of the service-connected disabilities is necessary.

In addition, any reports of ongoing VA treatment are constructively of record (and are likely to contain pertinent information), and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his service-connected disabilities during the period of the current claim, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should secure for the record complete records of all such treatment and evaluation from all sources identified.  If any records sought are unavailable, the reason must be explained for the record.  The RO should specifically secure for the record complete copies of records (which are not already associated with the record on appeal) of all VA treatment the Veteran has received for his service-connected disabilities.  If any records sought are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should arrange for a VA A & A / housebound examination of the Veteran.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should opine whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  The examiner should discuss the Veteran's capability for self-care, and should also indicate whether the Veteran is substantially confined to his dwelling and its immediate premises due to his service-connected disabilities.  

The examiner must explain the rationale for all opinions.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

